DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 18-35 have been examined in this application.  Claims 1-17 have been canceled. Claims 18-35 are newly added. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination” filed on 3/11/2022.

Drawings
Replacement drawings were received on 9/27/2021.  These drawings are acceptable.

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 states: “ideally connected together by straight lines.”  In light of Applicant’s remarks filed 9/27/2021, the Examiner notes that the term “ideally” is non-limiting and may be considered synonymous with “preferably.”  The Examiner suggests correction to the following: “…being imaginary straight lines…” (or similar) to overcome this objection.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) such as claim 20 “connecting means”, claim 26 “reversible coupling means”, claim 30 “tear-off connecting means” and claim 31 “floating means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “gripping means” in claim 18, “connecting means” in claim 21, and “said floating means” in claim 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20, 22-25, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,360,543 to Coleman et al. (hereinafter Coleman).
As per claim 18, Coleman teaches:  An extrication board (see Fig. 1 and Abstract: “patient assist lift (PAL)” comprising:
a support body (see Fig. 1, [102]: PAL) adapted to support the torso and the head of a person (see [102] in use in Fig. 2 and col. 3, lines [56-67]), the support body having a receiving surface (see Fig. 1, top surface of [102])  on which a person lies in an extrication condition of the board (see Fig. 2, person lying on the PAL [102]);
at least one apical anchoring strap (see Fig. 5, 7, [502]: head strap) configured to immobilize the head of the person (see col. 6, lines [6-31]) and defining a first locking point located on the body of the person (see Fig. 5, 7, head strap [502] may define a first locking point on the person’s body);
a gripping means comprising a first and a second lifting handle (see Fig. 1-2, [104]: handles, multiple handles [104] are shown on each strap [106]), said first and second lifting handle being arranged in a respective perimeter portion of said board (see Fig. 1-2, handles [104] are arranged at perimeter portions [along the sides of [102]) and extending outwardly from said receiving surface of the board (see Fig. 1-2, handles [104] are flexible and extend “outwardly” away from board [102], see also Figs. 3-4 and 6); wherein said first and second lifting handles are active on a portion of said board adapted to be positioned on the armpits of the person in an extrication condition of the board (see Fig. 2, in use, upper two handles [104] are positioned near the person’s armpits) and define respectively a second and a third locking point located on the armpits of the person (see Fig. 1-2, handles [104] may define second/third “locking points” on the armpits of the person as they are integrally connected to locking strap [106]); in said extrication condition of the board said first and second lifting handles being pulled along the board towards the apical anchoring strap so that when the lifting handles are pulled towards the apical anchoring strap (see note below) each handle defines a restraint for a respective armpit (see Fig. 1-2, as each upper handle [104] is integrally connected to the upper strap [106], the handle in conjunction with the strap [106] defines a restraint for each armpit of the person, best shown in Fig. 2 where strap [106] is routed above a chest then through an armpit of the person on both sides) said first, second and third locking points being ideally connected together by straight lines forming, through an intersection thereof, a triangle defining a locking plane of the person in space (see Fig. 7, with connecting imaginary lines between head strap [502] location and both sides of torso strap [106] location would inherently form a triangle, see annotated Figure 7 below); said first and second lifting handles being active respectively on said second and third points so as to secure the body of the person (see Fig. 1-2, 7, handles [104] may be said to be “active” as they are ready to be used at any time).

    PNG
    media_image1.png
    582
    921
    media_image1.png
    Greyscale


Note: With respect to the limitation above: “in said extrication condition of the board said first and second lifting handles being pulled along the board towards the apical anchoring strap so that when the lifting handles are pulled towards the apical anchoring strap” the Examiner has interpreted this limitation as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Coleman may be pulled by both upper handles [104] to meet the claimed intended use. One could reasonably accept that since [104] are handles, they are used to be grasped and pulled.
As per claim 19, Coleman teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: further comprising an anchoring belt (see Fig. 1-2, lower strap [106]) configured to wrap the torso of the person (see Fig. 1-2, lower strap [106] is shown crossing a person’s torso in use).
As per claim 20, Coleman teaches all the limitations as described in the above rejection of claim 19, and additionally teaches:  wherein said at least one apical anchoring strap and/or said anchoring belt have a respective connecting means adapted to connect said at least one apical anchoring strap and/or said anchoring belt to said support body (see Fig. 1, 4, 7, head strap [502] and torso straps [106] pass through a slot on board [102] for securement therewith).
As per claim 22, Coleman teaches all the limitations as described in the above rejection of claim 19, and additionally teaches:  wherein said gripping means is connected to said anchoring belt (see Fig. 1 and 4, handles [104] are connected to strap [106], see also col. 4, lines [2-3]).
As per claim 23, Coleman teaches all the limitations as described in the above rejection of claim 22, and additionally teaches:  wherein each of said first and second lifting handles is connected to the anchoring belt (see Fig. 2, handles [104] are attached to torso strap [106]), which, in one configuration of use of the board in which the anchoring belt is closed (see Fig. 2, torso strap is “closed” in that is connected via buckle [108]), lies inside the board itself (see Fig. 2, strap [106] is located “inside” the edges of the board [102]).
As per claim 24, Coleman teaches all the limitations as described in the above
 rejection of claim 23, and additionally teaches: wherein each of said first and second lifting handles is preferably connected to the anchoring belt in a portion of the anchoring belt configured to wrap the torso of the person (see Fig. 1-2, 6, as shown handles [104] are connected to belt [106] at a location where the belt begins to wrap around a person, e.g. at the edges).
As per claim 25, Coleman teaches all the limitations as described in the above rejection of claim 22, and additionally teaches: wherein each of said first and second lifting handles is connected to the anchoring belt (see Fig. 2, handles [104] are attached to torso strap [106]) in such a way as to be arranged, in the extrication condition (see Fig. 2, torso strap is “closed” in that is connected via buckle [108]), transversal to the anchoring belt (see Fig. 3, handles [104] are made of flexible fabric material and can be arranged in a “transversal” orientation such as what is shown in Fig. 3, due to gravity).
As per claim 30, Coleman teaches all the limitations as described in the above rejection of claim 18, and additionally teaches:  comprising a padded portion (see Fig. 5, [404/406]: cervical restraint/foam cylinders) adapted to receive restingly a portion of the body of a user (see Fig. 5), and comprising a tear-off connecting means (see Fig. 5, [502]: chin strap is shown separated which implies it may be “torn-off” if desired, see also col. 6, lines [26-28]: “the head strap 502 is passed around the outside of the backboard 702 for attachment beneath”) that is active between said at least one apical anchoring strap and said padded portion so as to connect said padded portion to said board (see col. 5, lines [60-67] thru col. 6, lines [1-5]).
As per claim 31, Coleman teaches all the limitations as described in the above rejection of claim 18, and additionally teaches:  comprising a floating means adapted to generate a hydrostatic thrust that is greater than the weight of said board, so as to promote floating of the board in water (see Fig. 6, and col. 4, lines [32-38]: use of “foam material” which is “waterproof and lighter than water” is described, see also col. 5, lines [31-42]).
As per claim 33, Coleman teaches all the limitations as described in the above rejection of claim 18, and additionally teaches:  wherein said support body comprises an upper slot (see Fig. 7, [704]: backboard slot) defining a grip for transporting and facilitating the handling of said board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,360,543 to Coleman in view of U.S. Patent 5,014,374 to Williams.
As per claim 21, Coleman teaches all the limitations as described in the above rejection of claim 20, and additionally teaches the following: wherein said support body has at least one coupling seat (see Fig. 7, strap [502] is shown passing through a slot in base board [102]).
Coleman, however, does not teach the following which is described by Williams:  and in which said connecting means comprises at least one buckle (see Fig. 7, [88]: “D-rings” may be considered a “buckle” under a broadest reasonable interpretation) adapted to engage reversibly in said coupling seat to define a shape coupling (see Williams, col. 5, lines [7-10]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coleman with these aforementioned teachings of Williams to have further included a buckle/D-ring of William within the existing slot in the base board of Coleman to facilitate quicker and faster connection of the head strap [502] of Coleman to the back board [102]).

Claims 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,360,543 to Coleman in view of U.S. Patent 9,827,152 to Calkin.
As per claim 26, Coleman teaches all the limitations as described in the above rejection of claim 22, however it does not teach the following which is described by Calkin:  wherein said anchoring belt (see Calkin, Fig. 4, [190]: securement straps) and each of said first and second lifting handles (see Fig. 4, handles [no reference numeral] are at the ends of [190]) comprise respective reversible coupling means (see Fig. 4, ends of [190] prior to handle are shown having a length adjustment buckle which are capable of providing different lengths to the handle ends) so as to define at least one extended dimension condition, wherein said first and second lifting handles are detached from the anchoring belt, and a reduced dimension condition of said first and second lifting handles (see Fig. 4, although different dimensions of the length of handle and a tail of its strap are not shown, the length adjustment buckle would inherently provide different handle extension lengths, when desired) wherein said first and second lifting handles are retained on the anchoring belt (see Fig 4, handles appear to be generally parallel to straps [190]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coleman with these aforementioned teachings of Calkin to have replaced the connection of Coleman’s torso belt/handles with an improved length adjustment buckle of Calkin under simple substitution to provide different lengths to the handles to better allow more convenient carrying of an incapacitated person by a plurality of carriers.
As per claim 34, Coleman teaches all the limitations as described in the above rejection of claim 19, however it does not teach the following which is described by Calkin:  comprising an ischiatic support (see Fig. 1-4, [225]: support mat) having a first end portion that is connectable to said anchoring belt (see Fig. 4, support mat [225] is connected to securement strap [190] via stitching [280], see also col. 6, lines [53-58]) and a second end portion connected by a shape coupling to a lower portion of the support body (see Fig. 2, mat [225] is connected at a lower portion of [110] via holes which loop handles [165] pass therethrough); wherein said ischiatic support is adapted to support a person and is active on a portion of said board near the pelvic zone of the person (see Fig. 1-2, mat [225] support a person’s pelvic zone).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coleman with these aforementioned teachings of Calkin to have further provided a support mat as taught by Calkin on the existing structure of Coleman to provide further support of a user’s pelvic region during a transfer movement to prevent additional injury.
As per claim 35, Coleman as modified by Calkin teach all the limitations as described in the above rejection of claim 34, and Calkin additionally teaches the following:  wherein said ischiatic support comprises a gripping portion (see Fig. 2, loop handles [165] may be considered a “gripping portion” of mat [225] as they are integrally connected) gaspable by a user in a board handling condition.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,360,543 to Coleman in view of U.S. Patent 3,463,534 to Norton.
As per claim 27, Coleman teaches all the limitations as described in the above rejection of claim 18, however it does not teach the following which is described by Norton:  wherein said at least one apical anchoring strap is elastic (see Norton, Fig. 1-3, sling [5], see col 4, lines [12-13]: “slings will stretch”), which is reversibly configurable between a rest configuration (see Fig. 2) and an elongated configuration (see Fig. 3), and comprising at least one ribbon-shaped element (see Fig. 1-3, [11]: load indicator) connected to a portion of said at least one apical anchoring strap to form a gripping element, preferably a slot, for a user (see Fig. 1-3, slot is formed between [11] and [5] could be grasped by a user).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coleman with these aforementioned teachings of Norton to have further incorporated a load indicator as taught by Norton on the existing head strap of Coleman to provide a means to determine the tightness of the strap of Coleman for improved securement of a user’s head.
As per claim 28, Coleman as modified by Norton teach all the limitations as described in the above rejection of claim 27, and Norton additionally teaches the following:  wherein said ribbon-shaped element and said apical anchoring strap are operationally connected so as to indicate a state of tension of said apical anchoring strap (see Fig. 1-3, [11] is a “load indicator” which would indicate tension).
As per claim 29, Coleman as modified by Norton teach all the limitations as described in the above rejection of claim 28, and Norton additionally teaches the following:  wherein said ribbon-shaped element is secured at a first (see Fig. 1-3, [6,7,8]) and a second end (see Fig. 1-3, [12,13,14]) to said apical anchoring strap by respective rows of stitches (see Fig. 1-3, [8] and [14] is stitching) perpendicular to the elongation direction of said apical anchoring strap and arranged at a preset distance in the rest configuration (Fig. 2) so that a variation of the configuration of said apical anchoring strap causes a variation of said distance (see Figs. 2-3, [11] is shown raised in a loose/at rest configuration and more adjacent to [5] in a tighter configuration).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,360,543 to Coleman in view of U.S. Patent 5,016,620 to Matthews.
As per claim 32, Coleman teaches all the limitations as described in the above rejection of claim 31, however it does not teach the following which is described by Matthews:  wherein said floating means comprises inflatable portions (see Matthews, Fig. 7A, [64/68]: inflatable supports) associated with the support body, an upper inflatable portion configured to wrap the head of the person and/or a central inflatable portion (see Fig. 7A, inflatable supports [64/68] may be considered “central” to the board [20]) configured to wrap the torso of the person.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coleman with these aforementioned teachings of Matthews to have included inflatable supports of Matthews on the existing device of Coleman to provide further buoyancy to the device of Coleman as well as impact protection to a user of the rescue device to prevent further injury from inadvertent impacts.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Applicant generally argues that the newly amended limitations of at least claim 18 are not disclosed in Coleman. The Examiner respectfully disagrees based on the updated grounds of rejection in view of Coleman presented above. In response to applicant's argument that Coleman only shows a lateral extrication of its board using upper and lower handles [104], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As mentioned above in the rejection to claim 18, in the instant case, the device of Coleman may be pulled by both upper handles [104] to meet the claimed intended use limitation. Further ‘extrication’ of the prior art board of Coleman could still be accomplished by pulling of the upper handles [104]. The Examiner respectfully suggests using “configured to” language to better define functional language that may overcome a rejection in view of Coleman (e.g. “…said first and second lifting handles configured to be pulled along the board towards…”).
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections are generally directed to the suitability of the prior art of Coleman which has been responded to above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/16/2022